                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



JANTEL PROFIT ET AL.                                CIVIL ACTION


VERSUS                                              NO: 18-10897


IAT INSURANCE GROUP                                 SECTION: “H”(4)
ET AL.




                          ORDER AND REASONS
      Before the Court is Plaintiffs’ Motion to Remand (Doc. 7). For the
following reasons, the Motion is DENIED.


                               BACKGROUND
      This action was originally filed in the Civil District Court for the Parish
of Orleans by Plaintiffs Jantel Profit and Roderick Richards. Plaintiffs allege
that they sustained injuries when a tractor-trailer operated by Defendant
Edward B. Lindsey, while in the course of his employment with Davis
                                       1
Transportation, Inc., improperly changed lanes and struck the vehicle occupied
by Plaintiffs. Defendants Occidental Fire and Casualty Company of North
Carolina, Davis Transportation, Inc., and Edward B. Lindsey removed the case
to this Court invoking diversity jurisdiction. Plaintiffs responded with the
instant Motion to Remand on the ground that Defendants removal is untimely.


                                 LEGAL STANDARD
       On a motion to remand, the removing party bears the burden of showing
that removal was proper. 1 “[I]f the case stated by the initial pleading is
removable, then notice of removal must be filed within thirty days from the
receipt of the initial pleading by the defendant.” 2 “[I]f the case stated by the
initial pleading is not removable, then notice of removal must be filed within
30 days from the receipt of an amended pleading, motion, order, or other paper
from which the defendant can ascertain the case is removable.” 3 The
untimeliness of a removal petition is ground for remand that is authorized
under Section 1447(c). 4 Removal statutes should be strictly construed, and any
doubt should be resolved in favor of remand. 5


                                LAW AND ANALYSIS
       The parties to this lawsuit dispute the timeliness of the filing of
Defendants’ Notice of Removal. Pursuant to 28 U.S.C. § 1446 “a notice of


       1 Barker v. Hercules Offshore, Inc., 706 F.3d 680, 684–85 (5th Cir. 2013) (citations
omitted).
       2 Decatur Hospital Authority v. Aetna Health, Inc., 854 F.3d 292, 297 (5th Cir. 2017)

(quoting Chapman v. Powermatic, Inc., 969 F.2d 160, 161 (5th Cir. 1992)).
       3 Id.
       4 BEPCO, L.P. v. Santa Fe Minerals, Inc., 675 F.3d 466, 470 (5th Cir. 2012) (citations

omitted).
       5 Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002);

Camellia Grill Holdings, Inc. v. Grill Holdings, LLC, 15-3795, 2015 WL 5775003, at *1 (E.D.
La. Sept. 30, 2015).
                                             2
removal may be filed within 30 days after receipt by the defendant, through
service or otherwise, of a copy of an amended pleading, motion, order or other
paper from which it may first be ascertained that the case is one which is or
has become removable.” 6 In order to remove an action on diversity grounds,
the amount in controversy must exceed $75,000. 7
       Plaintiffs argue that Defendants should have known that the amount in
controversy exceeded $75,000 when they received Plaintiff Profit’s medical
records and bills on May 25, 2018. Defendants argue that they did not know
that the amount in controversy exceeded $75,000 until Plaintiff Profit sent a
demand letter for $225,000 and first mentioned a surgical recommendation on
October 16, 2018. The Notice of Removal was filed on November 13, 2018.
       The Fifth Circuit has held that “the information supporting removal in
a copy of an amended pleading, motion, order or other paper must be
unequivocally clear and certain to start the time limit running for a notice of
removal under the second paragraph of section 1446(b).” 8 Accordingly, this
Court must consider whether it was “unequivocally clear and certain” from
Plaintiff Profit’s medical bills and records produced on May 25, 2018 that the
amount in controversy would exceed $75,000.
       Plaintiffs contend that Defendants received sufficient information to
ascertain that the amount in controversy requirement had been met on May
25, 2018. The production on that date contained documentation regarding
Plaintiff Profit’s lower back pain, radiating neck pain with numbness and
tingling, failed conservative treatment, referral for pain management, and
referral for a shoulder MRI. Plaintiff’s cervical and lumbar MRIs also revealed


       6 Neither party argues that the case was removable at the time of the initial
pleading.
       7 28 U.S.C. § 1332.
       8 Bosky v. Kroger Texas, LP, 288 F.3d 208, 211 (5th Cir. 2002).


                                             3
significant stenosis at C5-6 and C6-7. The records indicated that Plaintiff’s
doctor planned to proceed with cervical epidural steroid injections, but there
was no surgical recommendation at that time. The medical bills provided by
Plaintiff reflected expenses totaling $11,328.30.
       This Court holds that, without a surgical recommendation, the records
produced on May 25, 2018 did not make it “unequivocally clear and certain”
that the amount in controversy exceeded $75,000. 9 It was not until Plaintiff
made a demand in the amount of $225,000 and indicated that she had received
a surgical recommendation that it became clear that the jurisdictional
minimum would be met. Accordingly, removal was not proper until Defendants
received Plaintiff’s settlement demand on October 16, 2018. 10 Because the
notice of removal was filed within 30 days of receipt of an “other paper” making
it “clear and certain” the jurisdictional minimum had been met, removal was
timely.




9 See Russell v. Home State Cty. Mut. Ins. Co., No. 03-1911, 2003 WL 22697179, at *3 (E.D.
La. Nov. 10, 2003) (“In this case, the medical report supplied by plaintiff is essentially a
narrative of plaintiff’s physical complaints and recent treatment. It contains an invoice
amounting to $630.00 and concludes with the doctor commenting that he needs more
information to make a prognosis and recommendations for further treatment. The report,
then, neither clearly nor certainly establishes jurisdictional amount. Thus, the clock did not
begin running until defendant received the demand letter.”); Carter v. Strategic Rest.
Acquisition Co. LLC, No. 16-2673, 2016 WL 2825848, at *5 (E.D. La. May 13, 2016) (holding
that the amount in controversy was not “clear and certain” until defendant received actual
cost of surgery of $23,393.34 and plaintiff refused to stipulate that damages did not exceed
$75,000); Muse v. Lowe’s Home Centers, Inc., No. 2:11-CV-01481, 2011 WL 5025326, at *3
(E.D. La. Oct. 21, 2011) (holding that jurisdictional minimum could not be ascertained until
doctor forwarded surgical recommendation costing $28,450).
10 The Fifth Circuit has held that a post-complaint letter discussing settlement terms, which

is not plainly a sham, may be “other paper” under § 1446(b). Addo v. Globe Life & Acc. Ins.
Co., 230 F.3d 759, 762 (5th Cir. 2000).
                                              4
                        CONCLUSION
For the foregoing reasons, Plaintiff’s Motion to Remand is DENIED.


                 New Orleans, Louisiana this 26th day of March, 2019.




                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                               5
